On Application for Rehearing.
Breaux, J.
1. In answer to defendants’ position that Act of 1868, No. Ill, requiring- the mayor to receive a majority of the votes cast, is repealed' by Section I of the statutes of 1898 relative to elections, we can only reiterate that the special law .was not repealed by the statute. That a statute framed in general terms or treating- the subject in a general way not contradicting the first act is not to be regarded as affecting a more particular or positive previous clause; that repeals by implication are not favored usually. The idea is that statutes drawn up-with attention and care (hujus modi statuia tanta solemnitate et prudentia edita) shall be supported, until they are repealed by a repealing statute, or by implication arising from the context of a statute. Carrying out that view, it has been held, that the special exemption of’ particular property from municipal taxation is not repealed by subsequent general statute, taxing all property, there being no express repeal. That a special charter of statutes prevails over the general' law. Burke vs. Geffries, 20 la., 145. A case having some similarity to the case before us.
In the former particular statute or charter of Alexandria, the word *860“majority” is used, and in the general statute of 1898, “plurality.” Nothing suggests difficulty in carrying out the particular statute in a municipality in matter of electing officers, nor does there arise any “irreconcilable inconsisstency” between the two statutes. Though it is settled that statutes may be repealed by implication, and without express words, still, the courts lean against the doctrine, if it he possible to reconcile the two acts of the legislature together.
2. On the part of the aldermen, treasurer and comptroller, defendant insists that the judgment should not he made to apply to them. The suit,'it appears, is between. Welch and Gossens; there are no other parties before us; and we are, in consequence, asked to eliminate and exclude from the affects of the judgment the aldermen, treasurer and comptroller. It being a fact that they were not parties, our decree should not affect their right in any manner. But, to make things entirely clear, and remove them from all doubts, an amendment will be made to clear away any adverse impression in regard to their tenure, restricting our decree entirely to plaintiff and defendant, parties to the suit.
It is, therefore, ordered, adjudged and decreed that our original decree remain unchanged, save as to the aldermen, treasurer and comptroller; they not being parties are eliminated as before stated.
With this modification of our decision, the application for a rehearing is refused.
Mr. Justice Monroe not having been a member of this court when the case was submitted, takes no part in. this opinion.